Citation Nr: 0836597	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-03 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1968 to September 1971.  

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lakewood, Colorado which denied service connection for PTSD. 

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the St. Louis, Missouri RO in 
September 2008.  The transcript of the hearing is associated 
with the veteran's claims folder.

The Board notes that the veteran submitted additional 
pertinent evidence to the Board in September 2008 with a 
waiver of consideration by the agency of original 
jurisdiction pursuant to 38 C.F.R. § 20.1304 (2007).  
Therefore, the Board finds that the solicitation of a waiver 
and/or remand for the RO's initial consideration of this 
evidence is not required.  38 C.F.R. § 20.1304(c).


FINDING OF FACT

1.  The veteran engaged in combat with the enemy.  

2.  There is an approximate balance of positive and negative 
evidence as to whether  the veteran has PTSD due to his 
participation in combat during service.


CONCLUSION OF LAW

Resolving doubt in favor of the appellant, service connection 
for PTSD is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159, 
(2007).  In light of the favorable decision for the veteran 
in this case, any error in the timing or content of VCAA 
notice or assistance is moot.

Relevant law and regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

In order for a veteran to establish service connection for 
PTSD he must offer proof of: (1) a current medical diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that a claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current PTSD symptoms and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); accord Sizemore v. Principi, 18 Vet. 
App. 264, 269 (2004); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  

If the record demonstrates that the veteran engaged in combat 
with enemy forces, then by statute VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002).

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran seeks service connection for PTSD which he 
contends is a result of combat service.

Preliminarily, the Board notes that the veteran is in receipt 
of the Air Medal with a "V" device.  The Board therefore 
concedes combat status.

The Board further notes that private and VA outpatient 
treatment records reflect that the veteran received diagnoses 
of several distinct psychiatric disorders, to include, 
alcohol dependence, bipolar disorder, polysubstance abuse, 
anxiety disorder, depression, schizoaffective disorder, mood 
disorder, and obsessive compulsive disorder from June 2003 to 
April 2006.  

The veteran has also received several ambiguous diagnoses 
with regard to PTSD throughout this time period to include 
"PTSD by no clear and current symptoms" and "most probably 
PTSD."

Significantly, however, in January 2007, a VA examiner opined 
that the veteran had been under her care since November 2006 
and that he had a current working diagnosis of PTSD and 
bipolar disorder, unspecified.  VA outpatient treatment 
records from June 2006 to November 2007 confirm these 
diagnoses.  The Board finds this opinion, which was offered 
by a physician who had provided treatment to the veteran over 
an extended period of time, who was apparently aware of the 
veteran's prior medical history, and who had conducted 
extensive psychiatric evaluation of the veteran, to be highly 
probative.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."]  The examiner 
also found that there was a medical relationship between the 
veteran's current PTSD and his combat service. 

In April 2008, the veteran underwent VA examination by a 
different physician.  On the whole, the examiner found that 
the veteran's presentation was phenotypically typical of 
PTSD, but not genotypically typical of it.  The examiner 
ultimately concluded that the veteran had a generalized 
anxiety disorder as well as a nightmare disorder.

VA outpatient records from August 2007 to September 2008 
reflect that the veteran has been consistently diagnosed with 
PTSD, confirming the PTSD diagnosis in the  January 2007 
opinion and VA outpatient records from June 2006 to November 
2007 discussed above. 

Therefore, after reviewing the medical evidence of record, 
the Board finds that the competent medical evidence of record 
is at least in equipoise as to the crucial medical question 
as to whether the veteran's has a current diagnosis of PTSD.  
The Board will therefore apply the benefit of the doubt rule.

Resolving all doubt in favor of the veteran, the Board 
concludes that service connection for PTSD is warranted.  The 
benefit sought on appeal is granted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


